DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-9, and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al (US 2007/0204745) [hereinafter Son]. 
Regarding claims 1, 9, 17, 18, Son discloses a trigger device 30 that is configured for attachment to a firearm 16 (clearly seen in Fig. 1), the trigger device comprising: a device body 40, 346, 314 that is removably attachable to a receiver of the firearm, the device body housing one or more components of the trigger device and the device body being configured so that when attached to the firearm, the device body is positioned about a trigger guard of the firearm (clearly seen in Fig. 1, 2 and 4); a trigger mechanism 34 that is coupled with the device body and that is Fig. 4; Par. 0032), the trigger mechanism including a trigger actuating component 415 that is positioned within the trigger guard of the firearm adjacent to an external trigger of the firearm when the device body is attached to the firearm, the trigger actuating component being configured to engage the trigger of the firearm and effect firing of the firearm based on the first input received at the trigger device (Fig. 1-4; Par. 0032); and a safety mechanism 31 that is coupled with the device body and that is operable to adjust the firearm between a firing mode and a safe mode based on a second input received at the trigger device, the safety mechanism including a safety selector component 311  that is configured to engage a safety 32 of the firearm when the device body is attached to the firearm and adjust the firearm between the firing mode and the safe mode based on the second input received at the trigger device (Fig. 3 and 4; Par. 0030-0031).
Regarding claims 4-5, Son further discloses wherein the trigger actuating component is a cam wherein the cam is rotatably coupled with the device body and is configured to rotate into engagement with the trigger of the firearm.  Applicant should note that element 419 rotates about 41 (Fig. 4) and can be reasonably and broadly construed as a cam. 
Regarding claims 7-8, 15-16, Son further discloses wherein the trigger device include one or more communication components that allow the trigger device to receive input from one or more external systems (Par. 0052: “the automatic shooting mechanism according to an embodiment of the present invention can shoot under the control of a user at a remote location”)  applicant should note that a remote location to fire the device reasonably and broadly indicates a communication component (remote components) that receive input to fire the device.  
Regarding claim 19, Son further discloses wherein attaching the trigger device to the firearm comprising fastening a single bolt or fastener (Fig. 2-4, the fastener not labelled adjacent element 35 in the yoke of element 40).  Furthermore, Applicant should note that fastening a single bolt or fastener is not construed as only one bolt of fastener.  Multiple fasteners are shown and could also read on such a broad claim. 
Regarding claim 20, Son further discloses wherein attaching the trigger device to the firearm comprises positioning a trigger actuating component of the trigger mechanism within a trigger guard of the firearm adjacent to the trigger of the firearm (Fig. 2; Par. 0032).
Regarding claim 21, Son further discloses wherein attaching the trigger device to the firearm comprises coupling a safety selector component of the safety mechanism with the safety of the firearm (Fig. 1-3; Par. 0030-0031).

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudakevych et al (US 2008/0121097) [hereinafter Rudakevych].
Regarding claims 24-25, Rudakevych discloses a method of remotely operating a firearm (abstract; Par. 0010), the method comprising: providing a firearm 1200 having a trigger device 1007 coupled therewith, the trigger device comprising: a device body that is coupled with the firearm (Par. 0069-0071); a trigger mechanism having a trigger actuating component that is positioned adjacent to a trigger 1204 of the firearm (Fig. 1; Par. 0069-0071; Par. 0306); a safety mechanism 1003 that is operably coupled with a safety of the firearm (Par. 0070; Par. 0296-0303; Fig. 1; Fig. 17C; 17D); one or more communication components 1024 (Fig. 2; Par. 0061); and one or more processors; receiving, via the one or more communication components, an input from a remotely located device; and actuating, via the one or more processors, the trigger actuating component to cause the trigger actuating component to engage the trigger of the firearm and thereby effect firing of the firearm (Cleary seen in Fig. 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 10-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of DeGidio (US 2016/0047617
Regarding claims 6 and 10, Son does not expressly disclose the cam is rotationally offset from the trigger of the firearm so that upon receiving the first input at the trigger device, the cam rotates an initial amount before contacting and engaging the trigger.
DeGidio teaches an analogous remote trigger actuation devices comprising a cam is rotationally offset from the trigger of the firearm so that upon receiving the first input at the trigger device, the cam rotates an initial amount before contacting and engaging the trigger. (Fig. 3 and 4; Par. 0039; “surface 183 engages with the trigger 12 of rifle 10 during operation, thereby causing rifle 10 to discharge when cam 186 is rotated about the axis 125”; see also Par. 0042: “As cam 186 rotates in the manner describe above, the engagement surface 183 contacts and engages with the trigger 12 within well 16”).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	

Regarding claims 11 and 12, Son further discloses wherein the trigger actuating component is a cam wherein the cam is rotatably coupled with the device body and is configured to rotate into engagement with the trigger of the firearm.  Applicant should note that element 419 rotates about 41 (Fig. 4) and can be reasonably and broadly construed as a cam. 

Allowable Subject Matter
Claims 2-3, 13-14, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should note Morin et al (US 2010/0263524; paying particular attention to Par. 0036-0038; Fig. 6; “safety actuator”); Nelson et al (US 8,857,312; paying particular attention to Fig. 9-12 and 17-18); Alderman (US 9,863,731; paying particular attention to Fig. 3-4 and 7)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641